Citation Nr: 1228620	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-48 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1950 to September 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision rendered by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Acting Veterans Law Judge in June 2012.  A testimony of the hearing has been included in the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of his active military service.  He contends that during service he was exposed to excessive noise from five inch guns while spending time in general quarters below the guns.  The Veteran asserted that he did not use hearing protection during service and that he had ringing in his ears during service.

As for post-service medical evidence, VA audiology consultation, dated in August 2008, includes a diagnosis of sloping to profound sensorineural hearing loss without reporting puretone thresholds.  The Veteran gave a history of recreational noise exposure, recent or recurrent ear disease, vertigo, familial history of hearing loss, head trauma, difficulty with swallowing or speech, changes in taste or smell, and prior use of amplification.  The examiner opined that military noise exposure is more likely than not a contributing factor to the Veteran's hearing impairment. 

The Board notes that the Veteran has never been given a VA examination to determine the nature and etiology of his claimed hearing loss and tinnitus.  VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there 'may' be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all of the Veteran's VA treatment records and progress reports from August 2008 until the present from the VAMC in Bay Pines, Florida, or any other VA facility where the Veteran received treatment regarding his hearing loss and tinnitus, excluding those already associated with the claims folder. 


2.  Then, the RO or the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus disabilities.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review. 

As part of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or better probability) that the Veteran's bilateral hearing loss and/or tinnitus are etiologically related to an event, injury, or disease in service, to include as a result of exposure to loud noises. 

In providing this opinion, the examiner should specifically address any statements from the Veteran regarding the onset and continuity of his bilateral hearing loss and tinnitus. 

Additionally, the examiner is directed to assume (due to the Board's factual finding) that the Veteran was exposed to loud noises in service from weapons fire, and that he did not experience significant post-service recreational noise exposure. 

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given. 

3.  Following completion of the above, readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



